Citation Nr: 9923011	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  94-21 106	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a kidney 
disability.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a respiratory 
disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States





FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1956 to July 1958 and from November 1990 to May 1991.  He 
also had periods of service in the National Guard.  

2.  On June 29, 1999, the Board was notified by the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio, that the veteran had died on May [redacted], 1999.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).  



ORDER

The appeal is dismissed.  



		
             WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 


